Martin, J.
delivered the opinion of the court. The defendant having received, in settling the estate of his testator, a note payable to the estate or order, endorsed it to the plaintiff, who, at maturity, caused the note to be protested: and having given due notice to the defendant, brought the present suit on the indorsement in the court of probates, of West Feliciana. The defendant pleaded in abatement *530and to the merits. There was judgment in his favor, and the plaintiff appealed.
Eastern Dis'ct

April 1827.

Hennen, for the appellant
It is very clear that the suit was improperly brought in the court of probates. The debt, if any exist, is that of the defendant in his own right. He is sueable as the drawer of a new note, and the estate of his testator is by no means liable for it. Hence the court of probates was without jurisdiction.
It is therefore, ordered, adjudged, and decreed, that the judgment be affirmed, with costs in both cases.